Matter of Sutton (2017 NY Slip Op 08081)





Matter of Sutton


2017 NY Slip Op 08081


Decided on November 16, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 16, 2017

[*1]In the Matter of CHARLES SOLOMON SUTTON, an Attorney. 
(Attorney Registration No. 5162045)

Calendar Date: November 6, 2017

Before: Lynch, J.P., Devine, Clark, Mulvey and Pritzker, JJ.


Charles Solomon Sutton, St. Paul, Minnesota, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Charles Solomon Sutton was admitted to practice by this Court in 2013 and lists a business address in Minneapolis, Minnesota with the Office of Court Administration. Sutton now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Sutton is presently delinquent in his New York attorney registration requirements, having failed to register for two consecutive biennial periods beginning in 2015 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Sutton is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see
also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Taboada, 152 AD3d 1043, 1044 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Sutton must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Taboada, 152 AD3d at 1044).
Lynch, J.P., Devine, Clark, Mulvey and Pritzker, JJ., concur.
ORDERED that Charles Solomon Sutton's application for permission to resign is [*2]denied.